 

No

co Se SN DO A PSP WH

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

CLER
EA KU. ~
ar EAN DIS TATE TICT Couns
ORT Ee “'TORNIA
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, ) Case No: 1:20-MJ-00022-1-SKO
)
Plaintiff, ) ORDER
) APPOINTING COUNSEL
vs. )
)
JASON ALLEN CELES, )
)
Defendant. )
)

 

The above named Defendant has, under oath, sworn or affirmed as to his financial
inability to employ counsel or has otherwise satisfied this Court that he is financially unable to
obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of
justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED that Douglas C. Foster be appointed to represent the above
defendant in this case effective nunc pro tunc to March 5, 2020, substituting for the Federal

Defenders.

This appointment shall remain in effect until further order of this court.

DATED: 3/10/2020 e |
HON. ERICA P. Gt EAN

United States Magistrate Judge

 
